Citation Nr: 1736541	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1978 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and July of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of this hearing is associated with the claims file, so is of record.

In October 2015, the Board issued a decision denying the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the Veteran's appeal to the Board for action consistent therewith.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board initially remanded the Veteran's claim for further development.  Significantly at that time, the Board determined that, although there had been prior rating decisions denying this claim, they were not final and binding determinations because of 38 C.F.R. § 3.156(c) as additional service treatment records (STRs) were associated with the claims file in March 2008 that were in existence at the time of those prior denials of this claim but not considered.  Consequently, the Board found that the claim had to be readjudicated on a de novo basis, rather than first predicated on the submission of new and material evidence.  In December 2014, the Board again remanded the claim to ensure compliance with the March remand directives.  

In October 2015, the Board issued a decision denying the Veteran's claim, which the Veteran appealed to the Court.  The Board found that, although assertions of an in-service low back injury were credible, the preponderance of the evidence was against finding that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine was related to the in-service low back injury.  Pertinently the Board did not find all of the Veteran's statements made in support of his claim regarding the in-service injury to be credible as they were inconsistent with the contemporaneous STRs.  The Board also did not find the Veteran's report that he was medically discharged in 1998 from the U.S. Army Reserves due to his low back disability to be credible because the Veteran's service personnel records (SPRs) showed he was discharged from the Ready Reserve in September 1993 and finally discharged from the U.S. Army Reserves in January 1994, and his obligation's expiration date was the same date that he was discharged on in September 1993.  That information along with the lack of any record of medical or physical evaluation or review board proceedings in the Veteran's STRs, convinced the Board that the Veteran's discharge was in September 1993 due to expiration of his obligated service rather than due to him being medically disqualified as he claimed.  

In the JMR upon which the Court based its remand, the parties agreed that the Board erred in discounting the Veteran's lay evidence of continuous symptoms in part because there was a "lack of medical evidence or any documentary evidence, for that matter, confirming that he was medically discharged" as the Board failed to discuss an Army Reserves record which states that the reason the Veteran was released was due to being "medically disqualified."  The parties agreed that the Board should have discussed this favorable evidence in its consideration of the Veteran's lay evidence of continuous back symptoms since service and, therefore, remand was warranted.

The Board has again reviewed of the Veteran's service personnel records in the claims file and has located the record that the parties referred to in the JMR that ordered the Veteran's discharge from the "USAR CONTROL GROUP (REINF)" to the Retired Reserve effective in March 1996 by reason of being "medically disqualified."  However, the Board notes that this record was not obtained as part of the Veteran's official military records, which were obtained in 2008 and 2014, but was submitted by the Veteran in October 1996.  Even so, the Board does not doubt its authenticity, especially since it was submitted along with a discharge certificate.  The Board is merely unclear as to why it is not part of his official record.  The Board does note that his official records contain a reenlistment contract signed in August 1993 showing that the Veteran reenlisted for five years and five months, which was previously not seen and would explain why the Veteran was still in the Reserves in March 1996, but does not explain the discharge orders seen in the official records from September 1993 and January 1994.  

Nevertheless, the Board is willing to accept that the Veteran remained in the U.S. Army Reserves until March 1996 and was discharged to the Retired Reserves at that time because he was found to be "medically disqualified."  However, there remains a lack of medical evidence to demonstrate that the Veteran was found to be medically disqualified because of a low back disability as he claims.  The service records available fail to show a medical or physical evaluation board review, although the Board notes that this March 1996 discharge record appears to indicate that one may have been conducted (under Additional Instructions, it says "PEBD 780610").  On remand, the Veteran should be asked to provide more information about  a medical or physical evaluation board conducted in relation to his March 1996 discharge and to provide any records he has in his possession relating thereto or information that would assist VA in obtaining such records.  

Furthermore, in its October 2015 decision, the Board further relied upon medical opinions provided in August 2014 and April 2015, in which the VA examiner opined that the Veteran's current lumbar degenerative joint disease was less likely than not incurred in or caused by the claimed in-service injury.  In providing a rationale to his opinion, the VA examiner stated that the Veteran had no apparent back issues until 2007, and specifically noted that the Veteran had no back complaints from 1985 to 2007.  This medical opinion was obtained in response to the Board's March 2014 and December 2014 remand requests.  In the JMR, the parties agreed that the Board failed to discuss the accuracy of the VA examiner's statements and the March 2014 remand instructions to specifically consider the 1985 and 1987 treatment records showing that the Veteran's complained of low back pain since his military discharge.  

The Board notes that it initially remanded the Veteran's claim in March 2014 to obtain a supplemental opinion from the VA examiner who conducted a VA examination in October 2010 and rendered an opinion the Board found to be inadequate for rating purposes because the examiner did not address treatment records from November 1985 and March 1987 showing the Veteran reported chronic low back pain since the November 1980 in-service back injury.  Rather the examiner only discussed records from 1995.  The Board found that it was, therefore, unclear to what extent the examiner may have relied upon an erroneous assumption that there was no evidence of post-service of treatment for back problems prior to 1995 in rendering the unfavorable opinion, as opposed to the examiner's other finding that the degenerative changes of the Veteran's lumbar spine were "consistent with his age."  Thus the Board found remand was warranted to obtain a new opinion.  In requesting the VA examiner to provide an opinion, the Board requested that the examiner "specifically consider" there following evidence:  (a) the November 1980 in-service back injury; (b) the November 1985 and March 1987 VA treatment records showing the Veteran's report of chronic low back pain since the 1980 back injury; (c) the November 985 X-ray report of the lumbar spine that was negative; (d)  a July 1985 periodic Army Reserve examination report; and (e) a December 2006 VA X-ray report showing degenerative changes of the lumbar spine.

A new opinion was obtained in August 2014.  The Board notes that it was provided by a different VA physician than the one who performed the October 2010 VA examination (presumably because that examiner was not available).  The VA physician opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician's rationale was that the Veteran had "a back muscle contusion in 1980.  This was not evident of a spine injury.  He had other complaints of functional like back pain.  All the examinations were normal.  He has been seen in the Houston VA since 1995 with no apparent back issues until 2007.  MRI in 2008 was essentially normal.  He did not show any disc degeneration.  He has been seen in the VA pain clinic since 2008 and treated for functional or mechanical back pain.  There is no indication of back or spine pathology.  His back is normal per 2008 MRI. There is no indication that the service would have contributed to his back complaints that started post service about 2007."

In December 2014, the Board found that this medical opinion was not sufficient to comply with the Board's March 2014 remand instruction as the new VA physician also failed to consider the November 1985 and March 1987 VA treatment records reflecting complaints of back pain, which was specifically requested by the Board.  The Board found that still additional comment, therefore, was needed prior to deciding the Veteran's appeal, and remand was warranted again to obtain compliance with the prior remand directive.  In issuing its remand instructions, the Board stated that the VA examiner, in his explanatory rationale, "must specifically include comments on the VA treatment records dated in November 1985 and March 1987 showing the Veteran's complaints of chronic low back pain since the injury during service in 1980."  

In April 2015, the same VA physician who authored the August 2014 medical opinion submitted an addendum report.  The physician added the following paragraph to his the August 2014 opinion previously provided:

Taking into consideration the reserve service does not change the above opinion.  Reserve service ended in 1998.  He was in the VA system since 1995 with no back complaints until 2007.  MRI in 2008 was normal.  The 2006 X-ray is in error.  The gold standard is MRI and MRI in 2008 showed no disc degeneration.  His current complaints as indicated in VA records are mechanical back pain.  This is unrelated to the service considering he had no back complaints from 1985 to 2007.  This would indicate he did not have a chronic back problem immediately following the reserve duty.

After considering the parties' comments in the JMR, as well as the VA physician's opinions again in conjunction with the evidence of record, the Board finds that a new medical opinion is warranted as the opinions obtained do not comply with the Board's prior remand directives to specifically consider and comment on the November 1985 and March 1987 VA treatment records and the Veteran's report therein of having chronic low back pain since the 1980 in-service injury.  

Furthermore, the Board comments that the VA physician's rationale appears to be incorrect in saying that the Veteran began treatment at VA in 1995 but had no back complaints until 2007.  The claims file contains VA treatment records from June 1995 showing the Veteran was admitted for psychiatric complaints but, at the same time, he complained of having back problems since an accident in 1980, and that he thought this old injury was catching up with him.  He reported his back frequently going out and him falling down because of it and feeling numb on the right side from the top down to his foot when this happens.  The records show his Axis I diagnoses included  a somatoform pain disorder and to rule out a conversion disorder with mixed presentation.   An October 1995 treatment note indicates a diagnosis of conversion versus malingering related to his complaints of atypical back pain, along with a diagnosis of depression, not otherwise specified.  However, the VA physician did not address these records either.  

Furthermore, the Veteran asserts he was discharged from the U.S. Army Reserves due to being found to be medically disqualified because of low back pain, although the records show his discharge was in March 1996 rather than 1998 as he reported.  The Board notes that this appears to be near in time to the Veteran's psychiatric admission in June 1995 and his reports of being unable to hold down a job due to poor memory, fighting depression, and drinking and drugs, in addition to his complaints of low back pain with numbness along the right side.  The Board finds that this gives rise to doubt as to his reason for the medical discharge as the VA treatment records show him being unable to work due to psychiatric issue and possible alcohol and drug abuse.  Again, the medical or physical evaluation board reports would be helpful to support the Veteran's assertion that he was medically disqualified for continued service due to his low back pain as, at this time, there is nothing in the record to demonstrate the reason behind the Veteran's medical discharge.  

After the 1995 VA treatment records, it does not appear that the Veteran sought treatment again at VA for his low back pain until November 2006.  At that time, the Veteran was seen in the Emergency Department reporting that he was recently pulling up some weeds in his yard and since then his back had been hurting.  He gave a history of hurting his back while in service in 1980 with taking Advil intermittently since then for pain.  In December 2006, he was seen in Primary Care for an unscheduled visit complaining of back pain.  He reported injuring his back in 1981 after a fall, being hospitalized and given "liquid morphine and observed," and told he had a "lumbar contusion."  He reported his pain has be constant since then in the lower back and pain has been "throbbing spasm with a sharp pain here and there," sometimes shooting into the right hip.  It was noted he had come to the ER in November after it worsened while he was doing yard work.  On examination, he had limitation of motion of the bilateral hips and tenderness over the bilateral lumbosacral paraspinous muscles, but otherwise it was within normal limits.  The assessment was chronic low back pain that was suspected to be secondary to history of injury and with some component of muscle spasm.  In January 2007, the Veteran was evaluated for physical therapy and again reported having back pain since 1981 after a fall in the military that has been constant since then, exacerbated since November when he was doing yard work.  It was noted that a December 2006 X-ray of the lumbosacral spine showed degenerative changes with straightening  and narrowing at the L5-S1 level.  The impression was lumbago secondary to myofascial pain syndrome and lumbar degenerative joint disease.  A January 2008 note indicates an MRI of the lumbar spine showed minimal osseous degenerative changes without focal disc degeneration or disc pathology.  Subsequent VA treatment records show continued complaints of and treatment for chronic low back pain; however, they also indicate there were magnification signs.  

Consequently, the Board finds that remand is again warranted to ensure compliance with the prior remand directives and that the medical opinion obtained clearly considers all attainable and available medical evidence relevant to the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Board notes that, in August 2016, the Veteran submitted into the record the copy of a letter from his VA treating physician that shows the report of an X-ray taken of his lumbosacral spine that month and demonstrates, according to the Veteran's treating physician, mild arthritis in his low back.  Such record should be taken into consideration by both the VA examiner in rendering a new opinion, as well as the RO in readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide information and evidence relating to any medical or physical board evaluation or review that was conducted in relation to his discharge from the U.S. Army Reserves in March 1996 by reason of being  found "medically disqualified" for continued service.  The Veteran should be advised to provide to VA any records relating to his "medically disqualified" discharge that he has in his possession or to identify any authority(ies) that would have such records.  If the Veteran does not have these records, efforts should be undertaken to obtain the records of any medical or physical evaluation board that reviewed the Veteran's physical readiness to be retained in the U.S. Army Reserves in or about 1995 to 1996.  A negative response should be obtained and associated with the claims file for any records requested that are not available.

2. When the above action has been accomplished and any available evidence has been associated with the claims file, forward the Veteran's claims file for a record review to a VA physician with the relevant medical expertise to provide the medical opinion requested.  THE PHYSICIAN MUST READ THE BOARD'S REMAND IN ORDER TO UNDERSTAND THE PROCEDURAL POSTURE OF THE VETERAN'S APPEAL AND WHAT THE BOARD REQUIRES IN THE OPINION PROVIDED.  An in-person examination should not be scheduled unless determined to be necessary and requested by the physician providing the medical opinion sought by the Board.

After reviewing this remand and the Veteran's claims file, the VA examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder is the result of his active military service - but not just considering his active duty (AD) service from June 1978 to December 1984, rather, also the additional 121/2 years of service in the reserves from 1984 to 1996, presumably on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

In rendering this opinion, the designated clinician must specifically consider and discuss the following evidence, in addition to all other pertinent evidence: 

(a) The November 1980 in-service back injury sustained from falling off a truck, for which the Veteran was hospitalized for two days with a diagnosis of  lumbar contusion.  

(b) The VA treatment records from November 1985 and March 1987 showing treatment for low back pain and the Veteran's report of experiencing chronic low back pain since the in-service injury in 1980.  

(c) The November 1985 VA X-ray report of the lumbar spine that was "within normal limits."  

(d) A July 1985 periodic Army Reserve examination reports reflecting the Veteran's report of no history of "Recurrent back pain" and a normal clinical evaluation of the spine.  

(e) The 1995 VA treatment records showing complaints of low back pain with reports of a back injury in 1980 and his back frequently going out since then, but what appears to be an assessment of somatic pain disorder or conversion versus malingering related to his back complaints.

(f)  The November and December 2006 VA treatment records showing an injury to the Veteran's low back while doing yard work (weeding) along with his report of an injury to his low back in 1981 with a continuity of pain since then, to include an X-ray study showing degenerative changes of the lumbar spine and straightening/narrowing of L5-S1.

(g)  The January 2008 note showing an MRI study demonstrated osseous degenerative changes in the lumbar spine without disc pathology.

(h)  The August 2016 letter from the Veteran's treating VA physician indicating that an X-ray just taken shows he has mild arthritis in his low back.

THE PHYSICIAN'S EXPLANATION FOR THE OPINION PROVIDED MUST SPECIFICALLY COMMENT ON THE VA TREATMENT RECORDS FROM NOVEMBER 1985 AND MARCH 1987, AS WELL AS THE 1995 AND 2006 VA TREATMENT RECORDS, SHOWING THE VETERAN'S COMPLAINTS OF CHRONIC LOW BACK PAIN SINCE THE IN-SERVICE INJURY IN 1980.  It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, with citation as necessary to specific evidence in the file that supports the physician's conclusions.

3.  After completing any other development that may be warranted and ensuring that the VA medical opinion obtained is adequate for rating purposes (THE BOARD NOTES THAT ANY OPINION THAT DOES NOT COMMENT ON RECORDS IDENTIFIED IN THE HIGHLIGHTED AND CAPITALIZED INSTRUCTION ABOVE SHOULD NOT BE CONSIDERED ADEQUATE), readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


